Beldock, J.
Application for an order permitting petitioner to serve upon the City of New York a notice of claim and inten*936tion to sue, pursuant to.subdivision 5 of section 50-e of the General Municipal Law.
Petitioner claims to bave suffered serious injuries on April 8, 1948, as a result of a fall caused by a defective sidewalk. Claimant was in a hospital during the entire sixty-day period after the date of the alleged accident, having been discharged on June 30, 1948. It is alleged that as a result of the injuries, complications set in which required the amputation of the claimant’s leg, up to the hip joint. This amputation took place on the 5th of June, 1948, which was two days before his time to file notice of claim against the city expired. Petitioner’s affidavit indicates that after his discharge from the hospital, he was subject to severe pain and suffering of a disabling nature.
Extenuating circumstances have been shown with respect to the failure to file the notice of claim which in this court’s opinion warrants the exercise of its discretion in favor of granting the relief sought.
Motion granted. Notice of claim is to be served on or before September 10, 1948. Submit order.